DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,5,6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Laramie et al. (US20160344067).
	As to claim 1, Laramie et al. discloses coated lithium metal anode (paragraph 0004) comprising: a lithium metal anode; and a coating on at least a portion of the lithium metal anode, wherein the coating comprises a metal oxide selected from rare earth metal oxides, ternary lithium oxides other than Li3PO4, quaternary lithium oxides, calcium oxide, or a combination of two or more thereof, and further wherein the metal oxide is stable; exhibits chemical equilibrium with the lithium metal anode; and is electrically insulating (paragraph 0054).
As to claim 5, Laramie et al. discloses wherein the coating comprises a rare earth metal oxide having the formula LiRO2, where R is selected from Dy, Er, Gd, Ho, Sc, and Tb (paragraph 0054).
.
2.	Claim(s) 8-9,14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Chen et al. (US20090286157).
As to claim 8, Chen et al. discloses a coated lithium metal anode comprising: a lithium metal anode; and a coating on at least a portion of the lithium metal anode, wherein the coating comprises a metal halide selected from metal fluorides other than LiF, metal chlorides, and metal bromides, and the metal of the metal halide comprises an alkali metal, an alkaline earth metal, or a rare earth metal, and further wherein metal halide is stable; exhibits chemical equilibrium with the lithium metal anode; and is electrically insulating (paragraph 0050).
As to claim 9, Chen et al. discloses wherein the coating comprises a metal halide selected from CaF2, SrF2, YbF2, EuF2, or a combination thereof (paragraph 0050).
As to claim 14, Chen et al. discloses a cathode in electrical communication with the coated lithium metal anode; and an electrolyte disposed between the coated lithium metal anode and the cathode (paragraph 0068).
3.	Claim(s) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Nakura (US20020015890).
As to claim 16, Nakura discloses a coated lithium metal anode comprising: a lithium metal anode; and a coating on at least a portion of the lithium metal anode, wherein the coating comprises a ternary lithium nitride, wherein the ternary lithium 
	As to claim 18, Nakura discloses wherein the ternary lithium nitride has the formula LixMN2, wherein x is 2 or 3 and further wherein, when x is 2, M is selected from Zr, C, and Si, and when x is 3, M is Sc or B (paragraph 0016-0017).
As to claim 20, Nakura discloses a lithium battery comprising: the coated lithium metal anode of claim 16; a cathode in electrical communication with the coated lithium metal anode; and an electrolyte disposed between the coated lithium metal anode and the cathode (aragraph 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laramie et al. in view of Neudecker et al. (US20080286651).
	Laramie et al. discloses the coated lithium metal anode described above. Laramie et al. fail to disclose wherein the coating comprises a rare earth metal oxide having the formula R203, where R is selected from Dy, Er, Gd, Ho, La, Lu, Nd, Pr, Sm, Tm, and Y.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Laramie et al. with wherein the coating comprises a rare earth metal oxide having the formula R203, where R is Y for the purpose of protecting the underlying air sensitive metallic anode (paragraph 0086).
5.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Liang et al. (US20110052998).
	Chen et al. discloses the coated lithium metal anode described above. Chen et al. fail to disclose wherein the coating comprises a metal halide selected from YbBr2, BaBr2, SrBr2, EuBr2, or a combination thereof, wherein the coating comprises a metal halide selected from LiCl, NaCl, KCl, RbCl, CsCl, or a combination thereof, and wherein the coating comprises a metal halide selected from LiBr, NaBr, KBr, RbBr, CsBr, or a combination thereof.
	Liang et al. teaches an electrolyte coating on the metal anode wherein the coating comprises a metal halide selected from YbBr2, BaBr2, SrBr2, EuBr2, or a combination thereof, wherein the coating comprises a metal halide selected from LiCl, NaCl, KCl, RbCl, CsCl, or a combination thereof, and wherein the coating comprises a metal halide selected from LiBr, NaBr, KBr, RbBr, CsBr, or a combination thereof for the purpose of prevent the irreversible deposition of lithium sulfide on the lithium anode of the battery (paragraph 0010,0046).
.
6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nakura et al. (US20020015890).
	Chen et al. discloses the coated lithium metal anode described above. Chen et al. fail to disclose wherein the electrolyte is a sulfide solid electrolyte. Nakura teaches wherein the electrolyte is a sulfide solid electrolyte for the purpose of improving discharge capacity and charge/discharge characteristics (paragraph 0049-0050).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chen et al. with wherein the electrolyte is a sulfide solid electrolyte for the purpose of improving discharge capacity and charge/discharge characteristics (paragraph 0049-0050).
Allowable Subject Matter
Claims 2-3,7,10,17,19,21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724